Citation Nr: 0432545	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  97-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for normochromic normocytic 
anemia.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981, and completed additional periods of Reserve service 
thereafter.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

This appeal originally included a claim for entitlement to 
service connection for hypertension, but the veteran withdrew 
his appeal in writing in June 1997.  Therefore, the Board has 
no jurisdiction to review the claim at this time.  See 
38 C.F.R. § 20.204 (2003).

The Board previously denied this claim in an August 1999 
decision.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2000 Order, the Court vacated the Board's decision, 
and remanded the claim for readjudication consistent with a 
July 2000 Joint Motion for Remand and Stay of Proceedings 
submitted by the Appellant (the veteran) and the Appellee 
(the Secretary of VA).  

Thereafter, under regulations issued after enactment of the 
VCAA and effective February 22, 2002, the Board conducted 
additional evidentiary development of the claim directly.  
See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 
2003, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Board's new 
duty-to-assist regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allowed 
the Board to consider additional evidence without having to 
remand the case to the Agency of Original Jurisdiction (the 
RO) for initial consideration and without having to obtain 
the appellant's waiver.  Accordingly, the Board then remanded 
the matter in July 2003 for such review by the RO.  The Board 
is satisfied that all action required on remand to the RO is 
now complete, so that the Board may now proceed with its 
readjudication of the veteran's claim.

Finally, the Board observes that in her recent filing, as 
dated in December 2003, the veteran's attorney appears to 
raise a claim on the veteran's behalf for entitlement to 
service connection for chronic fatigue syndrome, to include 
as secondary to service-related anemia.  As this issue has 
not yet been adjudicated, the Board will refer it back to the 
RO for all appropriate action.  38 C.F.R. § 20.200 (2003).


FINDINGS OF FACT

Currently diagnosed and chronic normochromic normocytic 
anemia had its onset during the veteran's period of active 
service


CONCLUSION OF LAW

Normochromic normocytic anemia was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that a claimant provide 
any information or evidence in his or her possession in 
support of the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, no further action is 
required to comply with the VCAA and its implementing 
regulations at this time.

Applicable Law

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  

If there is no evidence of a chronic condition during service 
or during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  To establish 
service connection by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.  

Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131.  A claim for service 
connection must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Generally, medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement of a service connection 
claim.  Lay or medical evidence, as appropriate, may be used 
to substantiate service incurrence.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Factual Background

The veteran has undergone much medical testing and evaluation 
in relation to this claim, and has also submitted several 
statements and other information in support of his appeal.  
The Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now of record, the 
most pertinent of which is described below.

In order to better understand the information detailed below, 
the Board will proceed with some definitions for certain 
medical terminology.  Anemia is defined as any condition in 
which the number of red blood cells per millimeter, the 
amount of hemoglobin in 100 milliliters of blood, and/or the 
volume of packed red blood cells per 100 milliliters of blood 
are less than normal; clinically, generally pertaining to the 
concentration of oxygen-transporting material in a designated 
volume of blood, in contrast to total quantities as in 
oligocythemia, oligochromemia, and oligemia.  Anemia is 
frequently manifested by pallor of the skin and mucous 
membranes, shortness of breath, palpitation of the heart, 
soft systolic murmurs, lethargy, and fatigability.  See 
Stedman's Medical Dictionary, 27th Edition, pages 73-74.  
Normochromic anemia is any anemia in which the concentration 
of hemoglobin in the erythrocytes is within the normal range, 
i.e., the mean corpuscular hemoglobin concentration is from 
32 to 36 percent.  Stedman's Medical Dictionary, 27th 
Edition, page 75.  Normocytic anemia is any anemia in which 
the erythrocytes are normal in size, i.e., the mean 
corpuscular volume ranges from 82 to 92.  Id.  

An erythrocyte is a mature red blood cell, also known as a 
red corpuscle.  Stedman's Medical Dictionary, 27th Edition, 
page 617.  Hematocrit is the percentage of the volume of a 
blood sample occupied by cells.  Stedman's Medical 
Dictionary, 27th Edition, page 796.  Hemoglobin is the red 
respiratory protein of erythrocytes, and as oxyhemoglobin, it 
transports oxygen from the lungs to the tissues.  Stedman's 
Medical Dictionary, 27th Edition, page 802.  

The veteran served on active duty from August 1977 to August 
1981.  At that time, there was no indication of anemia or 
abnormal blood test results upon his entry into service or 
during his active service.  There was also no report of noted 
anemia symptoms, such as fatigue, listed in the service 
treatment records.  By June 1981, however, the veteran's 
blood tested at a 33 percent hematocrit level (as noted on 
his discharge examination report).  

Thereafter, the record includes July and August 1981 
evaluation notes from a physical examination apparently 
conducted for overseas employment purposes.  A July 1981 
entry from a private physician notes that an anemia profile 
was drawn.  August 1981 entries reveal that the veteran had a 
complete blood count (CBC) profile taken and also underwent a 
bone marrow test to further examine the possibility of the 
presence of anemia.  The physician's entry states that the 
bone marrow test was normal, the veteran's "anemia" could 
be normal for him, and that further medical evaluation was 
not necessary.  This physician also opined that the veteran's 
ability to work overseas would not be affected by these 
results.   

The July 1981 blood test results are contained in the claims 
file.  Results dated on July 24, 1981, reveal that the 
veteran had a red blood cell count of 4.25 (with the normal 
range listed as 4.7 to 5.6).  His hemoglobin level was at 
12.6 grams per deciliter (with the normal range recorded at 
14.0 to 18.0).  His hematocrit level was measured at 37.2 
percent (with the normal range described as from 42 to 52 
percent).  Follow-up testing performed on July 30, 1981, 
revealed a red blood cell count of 4.22, hemoglobin levels of 
12.5 grams per deciliter, and a hematocrit reading of 37 
percent.  All of these test results were low, i.e., below the 
range of normal values (as above-listed).    

The August 1981 private bone marrow test report is also of 
record.  The pathologist who prepared the report commented 
that peripheral blood and marrow examination showed no 
morphologic abnormality, aside from a mild peripheral 
atypical lymphocytosis.  Bony spicules appeared less 
intensely cellular than average, but the smeared-out portions 
of marrow showed quite adequate cellularity.  The occasional 
islands of marrow within the predominantly bloody paraffin 
sections of aspirated clot sections also showed normal 
hematopoietic cellularity.  The pathologist noted that the 
evaluation of such borderline anemia as the veteran shows 
"becomes almost philosophical."  He further stated that 
while hematologists may insist that no one falling outside 
the 95 percent confidence limits can be assumed normal until 
thoroughly evaluated, it must also be assumed that every now 
and again an individual will be encountered in the 2.5 
percent of the population above or below the established 
normal range who can be considered normal following adequate 
evaluation.  The listed impressions for the report were a 
normal bony marrow examination and mild reactive atypical 
lymphocytosis.   

A few years after leaving active duty, the veteran entered 
into Reserve service, and the claims file contains his 
Reserve service medical records.  A September 1987 report of 
medical history includes a physician's notation of a history 
of mild anemia - normal, and a comment that a bone marrow 
test was benign.  The September 1987 report of medical 
examination includes a finding of a history of mild anemia - 
benign.  A June 1991 report of medical history records a 
family history of a low blood count, labeled as not the 
result of an iron deficiency.  This report also states that 
the veteran had a bone marrow study that was low normal in 
August 1981.  The June 1991 report of medical examination 
records hematocrit levels at 38 percent, with hemoglobin 
levels measured at 12.4 grams per deciliter.  July 1996 
reports of medical history, examination, and testing 
contained no pertinent findings.  A June 2001 report of 
medical history states that the veteran was evaluated for 
anemia and heart problems in 1986, and that this testing was 
negative.  The June 2001 report of medical examination 
indicates that hematocrit levels were not evaluated.  

A September 1996 private laboratory report revealed a red 
blood cell count of 4.45, which was noted to be "in range."  
Hemoglobin levels were recorded at 12.8 grams per deciliter, 
classified as "out of range" (with the range listed as 13.8 
to 17.2 grams per deciliter).  The veteran also had a 
hematocrit reading of 38.8 percent, noted to be "out of 
range" (with the range described as between 41 to 50 
percent).    

The veteran underwent a VA examination in March 1997.  This 
examiner recorded that the veteran had anemia at the time of 
his discharge, according to a service medical record brought 
in by the veteran.  The examiner noted that this report 
listed a hematocrit level at 33 percent, and revealed that at 
that time, the veteran's blood counts were repeated several 
times and he was indeed anemic, but no diagnosis was 
established.  The examiner also observed that no red blood 
cell indices were available at that time.  The examiner 
further noted his review of the veteran's September 1996 
bloodwork results.  After clinical evaluation, the examiner 
reported that the veteran appeared to be normal, and was 
"basically...probably well."  Although the veteran reported 
that his physical activity level was diminished, the examiner 
stated that this was very difficult for him (the examiner) to 
evaluate.  The examiner diagnosed hemoglobin and hematocrit 
outside the statistical norm on the low side, with normal red 
blood cell indices, which he noted would almost always be 
considered to be anemia.  A companion complete blood count 
test drawn in March 1997 revealed that the veteran's 
hemoglobin measured at 12.1 grams per deciliter, the red 
blood count was 4.1, and the hematocrit level was at 36.8 
percent.

A VA treatment record dated in April 1998 reports that the 
veteran presented with a history of anemia since age 20.  He 
stated that overall, he felt okay, but that he had been 
chronically tired for years with no symptoms of shortness of 
breath.  Most findings on clinical evaluation were normal, 
and he was preliminarily assessed with an apparent history of 
chronic hemoglobin levels.  The veteran was then sent for a 
blood workup.  May 1998 VA blood test results showed a red 
blood cell count at 4.28, considered low when compared to a 
normal range of 4.7 to 6.1.  Hemoglobin was at 12.7 grams per 
deciliter, also reported as low (with a noted normal range at 
14 to 18 grams per deciliter).  Hematocrit was recorded at 
37.3 percent, again low when compared to a normal range of 42 
to 52 percent.

The veteran was afforded a new VA examination in May 1998.  
The examiner reported that review of past medical records 
showed a long history of slightly low hemoglobin and 
hematocrit levels, and indicated that a previous evaluation, 
including a bone marrow test, showed no evidence of disease.  
After review of the most recent bloodwork, the examiner 
recorded the diagnosis as "normal," and opined that the 
veteran was not anemic, but had a lower than normal level of 
hemoglobin and hematocrit, which was a normal variant and not 
a disease.  The examiner reported that there was no evidence 
of any disability.

In June 1998, the veteran submitted to another bone marrow 
test at a private facility.  A May 1998 blood workup prior to 
this procedure showed a red blood cell count of 3.97, a 
hemoglobin level of 11.5 grams per deciliter, and the 
hematocrit level at 35.1 percent.  On the date of this 
procedure, the red blood cell count was 4.05, the hemoglobin 
level was 12 grams per deciliter, and the hematocrit level 
was at 35.7 percent.  The report states that the veteran's 
mild chronic anemia appears to be due to decreased 
erythropoiesis (hypoproduction).  There was no evidence of a 
deficiency disorder, dysplastic process, tumor, or granuloma.  
The physician noted that decreased red blood cell production 
(chronic) could be caused by congenital or hereditary 
factors, but opined that this was doubtful because there was 
no other obvious congenital stigmata (but possibly partial 
penetrance).  The physician also stated that the cause could 
possibly be erythropoietin deficiency, although no renal 
disease was reported, and he suggested that an erythropoietin 
level would be of interest.  The physician also reported that 
the cause could be immunologic, but stated that this was 
doubtful because of the veteran's 15-year history of anemia.  
He then recommended that a chest x-ray be taken to detect 
possible thymic pathology.  Lastly, the physician noted that 
the cause could possibly be a previous marrow injury, but 
indicated that it would have been very selective just to have 
involved the erythroid series.  The recorded diagnoses in 
this report were normocytic anemia, low-normal cellularity, 
and erythroid hyperplasia.      

The veteran's wife submitted an affidavit for the record in 
July 2001.  In this document, she reported that she met the 
veteran in March 1980 (when he already had been in the 
service for a couple of years), and that she married him in 
March 1980.  She stated that when she met the veteran, his 
physical appearance was thin, and he looked pale.  She noted 
that from the very beginning, the veteran tired easily, and 
hardly ever had the energy to do things after work or on 
weekends, to take vacations, or to undertake other additional 
activities beyond work.  The veteran's wife reported that he 
continues to tire easily, more easily than other people known 
by the couple.  She observed that by each weekend, the 
veteran is really worn out, and stated that they usually do 
not go out at night (during the week), because the veteran 
seems to have energy only for his job.  The veteran's wife 
opined that he appears to push his body more than he should, 
and that although he goes to bed fairly early, he is tired 
when he wakes up, and does not seem to benefit from the extra 
rest.  The veteran's wife reported that this state has been 
continuous the entire time that she has known him.  

The record also includes a November 2001 report authored by 
the veteran's private physician, H. Cloud, M.D., as well as 
July 2001 blood test results.  

The July 2001 private blood test results showed a red blood 
cell count at 4.23 (with normal listed as 3.8 to 5.8), a 
hemoglobin level at 12.1 grams per deciliter (labeled as low 
when compared to a normal range of 13.2 to 17.3), and a 
hematocrit level at 37.1 percent (measured against a normal 
range of 36.6 to 51.9 percent).   

In his November 2001 report, Dr. Cloud stated that he had 
been the veteran's treating physician since July 1994.  He 
reported that the veteran had suffered from anemia since 
1981, while in active service.  He observed that the 
veteran's 1981 discharge examination report noted a 
hematocrit level at 33 percent, and that his review of the 
veteran's service records revealed that the veteran suffered 
from fatigue, knee pain, swollen and painful joints, and 
anemia.  Dr. Cloud noted that he evaluated the veteran in 
July 2001, at which time he took a complete history and 
performed a physical examination.  The veteran complained of 
fatigue, and noted that his life basically consists of 
sleeping, eating, and working.  Dr. Cloud reported that the 
symptoms of fatigue were verified in the veteran's wife's 
statement of July 2001.  He opined that the veteran's most 
recent bloodwork confirmed persistent anemia, with an 
elevated sed rate at 22 and diminished lymphocyte count at 
19.  He listed a noted medical definition for the term 
"anemia," with reference to symptoms such as fatigue, lack 
of energy, and pallor of the skin, and also listed 
information from treatise charts detailing normal 
hematological values for men.  Dr. Cloud stated that, with 
reference to this information, this disease impairs the 
veteran's ability to lead a normal life, that he suffers from 
fatigue and lack of energy from anemia, and that the 
veteran's anemia is not normal, because his test results are 
more than two standard deviations from normal limits.  He 
further noted that the veteran's anemia cannot be evaluated 
only by the level of hemoglobin results, particularly in view 
of other laboratory test results such as his elevated sed 
rate and diminished lymphocyte count.  Dr. Cloud concluded 
that it is likely that the veteran's anemia is related to the 
abnormal findings reported in 1981, when he was in active 
service.   

In October 2002, the veteran underwent another VA 
examination, conducted by a nurse practitioner.  This 
examiner recorded that anemia was first diagnosed in 1980, 
and that the veteran was out of the service in 1981.  The 
veteran reported that he had weakness every day, that he 
sleeps nine hours a night, and that is not able to enjoy 
activities because of fatigue.  He reported that he also gets 
headaches once or twice a week, and that he gets 
approximately three infections a year.  He noted that he only 
has shortness of breath or lightheadedness upon exertion, and 
does not get chest pains.  He indicated that he does not take 
any medications.  On clinical evaluation, the veteran was 
alert and oriented, and in no acute distress.  Findings were 
normal for the chest, heart, and lungs.  A companion blood 
test (among a list of extensive blood and urine test results) 
showed a red blood cell count at 4.12 (considered low when 
compared to a normal range of 4.7 to 6.1), a hemoglobin level 
of 12.2 grams per deciliter (low in a range of 14 to 18), and 
hematocrit measured at 36.4 percent (also low in a range of 
42 to 52 percent).  The examiner diagnosed normochromic 
normocytic anemia and chronic fatigue.  She stated, however, 
that the veteran does not meet the criteria for disability 
based on anemia as listed at 38 C.F.R. § 4.117 (2003) (VA's 
schedule for rating the hemic and lymphatic systems, 
including the criteria for rating service-connected 
hypochromic-microcytic and megaloblastic anemia, such as 
iron-deficiency and pernicious anemia, as well as for rating 
service-connected sickle cell or aplastic anemia).        

In November 2002, the veteran underwent another VA 
examination, performed by the Chief of the Hematology-
Oncology Section at that VA Medical Center.  This physician 
did not report that he reviewed the claims file.  The veteran 
told the examiner that he had had anemia since 1981, but that 
at the time of his discharge from service, he was not told 
that he had anemia.  The veteran reported that he had 
followed up with his private physician, and that he has been 
told that he has chronic anemia of an unknown etiology.  The 
examiner reported his review of the veteran's VA bloodwork 
from 1997 to October 2002.  The veteran reported that he has 
some fatigue and had some knee pain in service, but denied 
the presence of other possibly pertinent symptoms such as 
headaches, chest pain, or gastrointestinal problems.  On 
clinical evaluation, the veteran was in no acute distress, 
and his reviewed systems were normal.  The examiner's 
diagnosis was normocytic normochromic anemia.  The examiner 
recorded that the veteran expressed a desire to have 
documentation in the VA system that he has anemia, and so the 
examiner informed him that this is obvious, and that he has 
mild anemia.  The examiner noted that additional blood 
testing and a bone marrow study would be necessary to 
determine the etiology of the anemia, but also commented that 
in some cases, even after such testing, the etiology may 
remain unknown.     

In May 2003, the October 2002 VA examiner submitted an 
addendum to her report, noting that she had reviewed the 
claims file in detail.  She observed that numerous 
hematologists saw the veteran, and that the record shows that 
diagnostically, he has had a normochromic normocytic anemia 
since 1981.  She noted that numerous workups, including bone 
marrow tests and laboratory studies, have been normal.  She 
reported that the veteran believes that his anemia is causing 
chronic fatigue, and she noted that according to the VA 
guidelines for the diagnostic code for chronic fatigue 
syndrome, the veteran did not meet the criteria because he is 
able to work a 40-hour week.  See 38 C.F.R. § 4.88a (2003).  
She further reported that the veteran's normochromic 
normocytic anemia does not meet the criteria for a disabling 
condition under the given VA diagnostic codes because he does 
not have a microcytic, hypochromic, megaloblastic, or 
aplastic anemia, and his hemoglobin level has remained above 
10 grams per deciliter during all testing.  See 38 C.F.R. 
§ 4.117.  She observed that all but one of the various 
clinicians who examined the veteran agree that he has 
normochromic normocytic anemia that does not require any 
treatment and is not considered a disabling condition.  (She 
noted that the remaining physician states that this is 
probably a normal variant for the veteran.)  The examiner 
then concluded that this disorder was present while the 
veteran was in service, and noted that its development was 
not the result of any chemical exposure, or of any other 
disease or injury sustained during active duty.  She opined 
that normochromic normocytic anemia does not represent a 
disabling condition or disease entity, and that it is 
probably a normal variant for the veteran.

Analysis

The focus of this case, pending since July 1996, is whether 
the veteran currently suffers from a chronic disease that 
began in (or shortly after) active service.  As the record 
above reflects, medical practitioners have differed as to 
whether the veteran's current condition is chronic, is simply 
normal (for him), is actually symptomatic, and/or is in fact 
disabling.  For purposes of addressing entitlement to service 
connection, however, the Board will focus upon the requisite 
elements for service connection - in this case, a currently 
diagnosed condition related to active service - and will 
leave any future assessment of the degree of disability to 
the RO.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
generally 38 C.F.R. Part 4 (2003).
 
A disease is defined as: (1) an interruption, cessation, or 
disorder of body function, system, or organ; (2) a morbid 
entity characterized by at least two of these criteria - 
recognized etiologic agent(s), an identifiable group of signs 
and symptoms, or consistent anatomic alterations; and (3) 
literally, the opposite of ease, when something is wrong with 
a bodily function.  See Stedman's Medical Dictionary, 27th 
Edition, page 509.  

There is little question that abnormal blood test results, 
suggestive of an anemia, were first documented prior to the 
veteran's discharge from active service in August 1981.  
Moreover, as reflected in the record, there is general 
medical professional agreement that the appropriate current 
diagnosis in this case is normochromic normocytic anemia, 
made in relation to the continued abnormality of the 
veteran's blood test results.  

The testing record in the claims file reveals that the 
veteran has consistently had abnormal (low) findings for 
certain blood test results, especially with regard to 
hemoglobin and hematocrit levels.  Bone marrow testing from 
August 1981 and June 1998, however, while continuing a 
diagnosis of anemia, suggests that these bloodwork results - 
and the veteran's anemia - are not truly symptomatic, and do 
not really affect the veteran.  There is more than one 
mention in the record that the veteran's test results, 
indeed, may be "normal" for him, and are not a disability.

The veteran disagrees that his anemia is not symptomatic or 
disabling, and avers that since service, he has suffered from 
symptoms including constant fatigue and weakness, as a result 
of the anemia that first presented (in his blood test 
results) during active duty.  The Board finds that the 
veteran is competent to report the continuity of his 
symptomatology, but will not find that he, as a layman, is 
competent to relate these symptoms to his anemia.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In support of 
his assertions, the veteran's wife, in a July 2001 affidavit, 
indicated that she first met the veteran while he was still 
on active duty, and that these observable symptoms of fatigue 
and weakness have been present since that time.  The Board 
also finds that this statement, regarding the veteran's 
continued symptomatology in and after service, is competent 
evidence for consideration in this appeal.  Id.  

The Board previously denied this claim in August 1999, based 
in large part upon medical evidence such as the "normal" 
bone marrow test results in August 1981 and June 1998, and 
upon the March 1997 and May 1998 VA examination reports that 
recognized the existence of abnormal test results, but either 
gave no diagnosis, or conceded the diagnosis but stated that 
there was no disability related to this diagnosis, noting 
that the veteran's condition was in fact, no more than normal 
for him.  As noted, the Court vacated and remanded this 
decision for readjudication in July 2000.  Thereafter, the RO 
afforded the veteran two more VA examinations, in October 
2002 and November 2002.  

The October 2002 VA examiner, a nurse practitioner, basically 
agrees with the prior medical evidence of record - that the 
veteran's anemia is not disabling - and further opines that 
this anemia cannot be considered a disability for VA purposes 
because VA's Schedule for Rating Disabilities (Rating 
Schedule) does not specifically list normochromic normocytic 
anemia as a disability for evaluation.  She also notes that 
the veteran's anemia, even if rated under the most likely 
diagnostic code, 38 C.F.R. § 4.117, Diagnostic Code 7700 
(2003), could not qualify for a rating because his noted 
hemoglobin levels never have been recorded at 10 grams per 
deciliter or less.  The Board first notes that service-
connected disabilities, when not specifically listed in the 
Rating Schedule may still - and should - be rated analogous 
to other listed disabilities.  38 C.F.R. § 4.20 (2003).  
Second, in a claim for service connection, the pertinent 
issue is whether the elements of such a claim are met by 
competent evidence; the degree of disability is not at issue, 
nor is it a relevant concern.

The November 2002 VA examiner, the Chief of 
Hematology/Oncology at a VA Medical Center, continued the 
veteran's anemia diagnosis and indicated that further testing 
might be helpful in order to determine its etiology.  More 
importantly, as indicated by his report statements, this 
examiner seemed confused as to the very need, as suggested by 
the veteran, for verification the veteran does in fact 
currently have anemia.  This examiner stated that it is 
obvious that the veteran has anemia, and even classified it 
(as others have in the record) as mild, and notably, not as 
asymptomatic.  

What the record did not contain prior to the Board's initial 
August 1999 denial was any competent medical evidence of 
record relating a currently diagnosed disease, productive of 
observable or documented symptomatology, to active service.  
The record now contains such an opinion, as provided by Dr. 
Cloud.  In November 2001, Dr. Cloud stated that he has 
treated the veteran since July 1994, indicated that he 
reviewed his medical record (including the early clinical 
findings in and after the veteran's period of active 
service), and concluded that the veteran currently has an 
anemia that first manifested in service and causes him to 
suffer debilitating symptoms, such as fatigue, that affect 
his everyday and work life.  

In the face of this well-reasoned November 2001 private 
medical opinion, and as bolstered by other competent evidence 
in the claims file, such as the statements provided by the 
veteran and his wife, the findings in certain test reports of 
record, and as favorably characterized in the November 2002 
VA examination report, the Board finds that the evidence, at 
least, now stands in relative equipoise regarding the 
determination of whether service connection is warranted for 
the veteran's anemia. 

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board finds that the pertinent evidence of record is in 
relative equipoise in this matter.  In any case, it is clear 
that there is not a preponderance of evidence against the 
claim.  In the end, in the simplest terms, competent evidence 
of record establishes that the veteran has a currently 
diagnosed disease that manifested during his period of active 
service, with symptomatology that continued since that time.  
As such, the Board finds that the veteran's claim, for 
entitlement to service connection for normochromic normocytic 
anemia, should be granted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).




ORDER

Service connection for normochromic normocytic anemia is 
granted.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



